DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 06/06/2022.
Currently claims 1-12 and 14-16 are pending in the application.
Election/Restrictions
Applicant's election of a single invention, claims 1-12 and 14-16, in the reply filed on 06/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claims 2-12 and 15-16 are objected to because of the following informalities:  
Regarding claims 2-12 and 15-16, the limitation of the claims needs to start with a “The” instead of an “A”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 4, the instant claim recites limitation in view of claim 1, where in claim 4 recites “the pad portion" (claim 4, line 3).  There is insufficient antecedent basis for this limitation in the claim. The “pad portion” has not been defined in claim 1. It is unclear whether something else was meant here which was defined earlier. Clarification and/or correction are/is required. For the purpose of examination, “the pad portion" of the claim will be interpreted as “a pad portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8 and 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2011/0285302 A1 (Choutov).
Regarding claim 1, Choutov discloses, a power converter (2; LED driver; Fig. 1; [0025] – [0026]) comprising a semiconductor substrate member (401; inorganic substrate; Fig. 3D; [0041]) comprising: 

    PNG
    media_image1.png
    456
    732
    media_image1.png
    Greyscale

a first region (as annotated on Fig. 3D) with a passive electrical component (passive device, as annotated on Fig. 3D) with a first electrically conductive layer pattern (417; interconnect layer; Fig. 3D; [0046]) of an electrically conductive material and a second electrically conductive layer pattern (410; interconnect layer; Fig. 3D; [0046]) of an electrically conductive material deposited on respective sides (top and bottom) of the semiconductor substrate member (401) (Fig. 3D; [0042] – [0047]); 
wherein a trench or through-hole (409; through via; Fig. 3D; [0046]) is formed in the substrate (401) within the first region (as annotated on Fig. 3D) (Fig. 3D; [0042] – [0047]), and 

    PNG
    media_image2.png
    412
    890
    media_image2.png
    Greyscale

wherein the electrically conductive material (409 must be electrically conductive to make coil winding; [0046]) is deposited at least on a bottom portion of the trench or on a sidewall of the through-hole (409) and electrically connected to one or both of the first conductive layer pattern (417) and the second conductive layer pattern (410) (Fig. 3D; [0046] – [0047]); and 
Note: Choutov teaches in para. [0046] that interconnect layers/traces 417, 410, together with through via 409 define a plurality of windings of a coil around magnetic core 415 to make an inductor. By repeating vias 409 and traces 417 and 410 in third dimension, multiple windings are built to achieve greater inductance.
a second region (as annotated on Fig. 3D) with an active semiconductor component (403; integrated active device IAD; Fig. 3D; [0042]) embedded in the semiconductor substrate member (401) by a semiconductor fabrication process (Fig. 3D; [0042] – [0047]); 
wherein the power converter (2 including all the active and passive components) is embedded in a single semiconductor substrate piece (including 401) by a semiconductor manufacturing process (Fig. 3D; [0042]).  
Note: Choutov teaches in para. [0042] that IPD device 402 containing capacitors and resistors and IAD device 403 containing FET switches and diodes (such as rectifier 101) are formed within the substrate 401 with known semiconductor processing techniques.

Regarding claim 2, Choutov discloses, the power converter according to claim 1, wherein one or both of the first electrically conductive layer pattern (417) and the second electrically conductive layer (410) pattern extends across at least some of second region (as annotated on Fig. 3D) to electrically connect the active semiconductor component (403, IAD device) with the passive electrical component (as annotated on Fig. 3D) (Fig. 3D; [0042] – [0047]).2 Application Serial No.: 16/968,902 Docket No.: 16DMTU-HO76602PA / 111339-15  

    PNG
    media_image2.png
    412
    890
    media_image2.png
    Greyscale

Regarding claim 5, Choutov discloses, the power converter according to claim 1, further comprising an inductor (300; integrated inductor; Fig. 2E; [0037]) formed in the first region (as annotated on Fig. 3D) with an inductor winding of the inductor (300) comprising: 
a first winding portion (310) formed in the first electrically conductive layer pattern (top pattern similar to 417 of Fig. 3D) (Fig. 2E; [0037]), 

    PNG
    media_image3.png
    276
    297
    media_image3.png
    Greyscale

a second winding portion (307) formed by a first through-substrate-via (Fig. 2E; [0037]), 
a third winding portion (308) formed in the second electrically conductive layer pattern (bottom pattern similar to 410 of Fig. 3D) (Fig. 2E; [0037]), and 
a fourth winding portion (314) formed by a second through-substrate-via (Fig. 2E; [0037]); 
wherein the first (310), second (307), third (308) and fourth (314) portions are electrically connected by the deposited electrically conductive material (Fig. 2E; [0036] – [0038]).  

Regarding claim 6, Choutov discloses, the power converter according to claim 5, wherein the inductor is a solenoid inductor or a toroidal inductor (Fig. 2E; [0037]).  
	Note: The inductor in Fig. 2E is a 3-dimensional rectangular block, however, the core having other shapes such as cylindrical shape (solenoid) is possible ([0038]).

    PNG
    media_image3.png
    276
    297
    media_image3.png
    Greyscale

Regarding claim 7, Choutov discloses, the power converter according to claim 5, wherein an inductor winding circumscribes an inductor core (309; magnetic core; Fig. 2E; [0037]), comprising a material selected from the group of: air, silicon, magnetic materials, epoxy or a combination thereof (magnetic material) ([0033] – [0034]).3 Application Serial No.: 16/968,902 Docket No.: 16DMTU-HO76602PA / 111339-15  

    PNG
    media_image3.png
    276
    297
    media_image3.png
    Greyscale

Regarding claim 8, Choutov discloses, the power converter according to claim 5, wherein an inductor winding circumscribes an inductor core (309; magnetic core; Fig. 2E; [0037]), comprising magnetic particles suspended in epoxy (311; sheet of bonding material which has been pre-impregnated with bonding compound, such as epoxy resin; Fig. 2F; [0035]).  
Note: With broadest reasonable interpretation, it can be considered that magnetic core 309 is suspended in epoxy 311.

    PNG
    media_image4.png
    335
    668
    media_image4.png
    Greyscale

Regarding claim 15, Choutov discloses, the power converter according to claim 1, wherein the power converter (2; the portion designated by a rectangle is a DC-DC converter) comprises a DC-DC converter (Fig. 1; [0024] – [0026]).  

    PNG
    media_image5.png
    450
    665
    media_image5.png
    Greyscale

Regarding claim 16, Choutov discloses, the power converter according to claim 1, wherein the power converter (2; the portion designated by a rectangle is a DC-DC converter) comprises a power amplifier (Fig. 1; [0020]).

    PNG
    media_image5.png
    450
    665
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0285302 A1 (Choutov).
Regarding claim 3, Choutov discloses, the power converter according to claim 1, having the first electrically conductive layer pattern (417) and the second electrically conductive layer pattern (410; Fig. 3D; [0042] – [0047]),
But Choutov fails to teach explicitly, wherein the one or both of the first electrically conductive layer pattern and the second electrically conductive layer pattern comprises a pad portion which is exposed for electrical connection by soldering, wire bonding or flip-chip bonding.
However, as annotated by the examiner on Fig. 1, both sides (switching node and one side of LED lamps 108) of inductor 107 are usually connected to the Pads for external connection. As an evident, Choutov teaches in para. [0043] that vias 406 are formed to connect pads of devices 402 and 403 to external surface. Thus, the through via 409 of passive device 415 would also be connected to Pads for electrical connection by soldering, wire bonding or flip-chip bonding.

    PNG
    media_image1.png
    456
    732
    media_image1.png
    Greyscale

Regarding claim 4, Choutov discloses, the power converter according to claim 1, wherein one or both of the first electrically conductive layer pattern (417) and the second electrically conductive layer pattern (410) comprises a portion (as annotated on Fig. 3D), which is covered by an isolation layer (405; dielectric; Fig. 3D; [0045]).  

    PNG
    media_image6.png
    412
    890
    media_image6.png
    Greyscale

But Choutov fails to teach explicitly, the portion extending from or to the pad portion,
However, as annotated by the examiner on Fig. 1, both sides (switching node and one side of LED lamps 108) of inductor 107 are usually connected to the Pads for external connection. As an evident, Choutov teaches in para. [0043] that vias 406 are formed to connect pads of devices 402 and 403 to external surface. Thus, the passive device 415 would also be connected to Pads and a certain portion of 410 would extend from or to the pad portion.

    PNG
    media_image1.png
    456
    732
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choutov as applied to claim 5 and further in view of US 2005/0170554 A1 (Griglione).
Regarding claim 9, Choutov discloses, the power converter according to claim 5, wherein an inductor winding circumscribes an inductor core (309; magnetic core; Fig. 2E; [0037]) filled with or laminated with a magnetic material or magnetic particles suspended in epoxy (311; sheet of bonding material which has been pre-impregnated with bonding compound, such as epoxy resin; Fig. 2F; [0035]).  
Note: With broadest reasonable interpretation, it can be considered that magnetic core 309 is suspended in epoxy 311.

    PNG
    media_image4.png
    335
    668
    media_image4.png
    Greyscale

But Choutov fails to teach explicitly, the inductor core has an array of deep trenches,
However, in analogous art, Griglione discloses, the inductor core (40, i.e. 40A – 40F; inductor core; Fig. 29; [0049]) has an array of deep trenches (42; trenches; Fig. 29; [0049]),

    PNG
    media_image7.png
    648
    466
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choutov and Griglione before him/her, to modify the teachings of a power converter with an integrated inductor as taught by Choutov and to include the teachings of the inductor core having an array of deep trenches as taught by Griglione since array of trenches reduce the volume of conductive material in the inductor conductor structure that lowers the eddy current losses ([0079]) and improves the Q-factor of the inductor. Absent this important teaching in Choutov, a person with ordinary skill in the art would be motivated to reach out to Griglione while forming a power converter of Choutov. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Griglione above, the combination of Choutov and Griglione teaches, the inductor core which has an array of deep trenches filled with or laminated with a magnetic material (40 is a magnetic material and can be considered having lamination of magnetic material after trenches 42 are formed; [0044]; Griglione Reference) or magnetic particles suspended in epoxy (Choutov Reference).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choutov as applied to claim 5 and further in view of US 9,966,186 B1 (Peng).
Regarding claim 11, Choutov discloses, the power converter according to claim 5, wherein windings of the coil is formed by the first electrically conductive layer pattern (310) and the second electrically conductive layer pattern (308) and through-substrate vias (307 and 314) (Fig. 2E; [0036] – [0038]).  

    PNG
    media_image3.png
    276
    297
    media_image3.png
    Greyscale

But Choutov fails to teach explicitly, wherein the inductor comprises a first coil and a second coil circumscribing a common inductor core,
However, in analogous art, Peng discloses, wherein the inductor (26) comprises a first coil (40) and a second coil (50) circumscribing a common inductor core (48; coil center) (Fig. 2; col. 4, lines 44-59),

    PNG
    media_image8.png
    388
    575
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choutov and Peng before him/her, to modify the teachings of a power converter with an integrated inductor as taught by Choutov and to include the teachings of the inductor comprising a first coil and a second coil circumscribing a common inductor core as taught by Peng since inductors having multiple coils provide improved coupled inductor which is very cost effective and time efficient to use in a voltage regulator (col. 1, lines 36-44). Absent this important teaching in Choutov, a person with ordinary skill in the art would be motivated to reach out to Peng while forming a power converter of Choutov. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0285302 A1 (Choutov).
Regarding claim 14, Choutov discloses, a stack of components comprising one or more semiconductor substrate members (401; inorganic substrate; Fig. 3D; [0041]) comprising: 

    PNG
    media_image2.png
    412
    890
    media_image2.png
    Greyscale

a first region (as annotated on Fig. 3D) with a passive electrical component (passive device, as annotated on Fig. 3D) with a first electrically conductive layer pattern (417; interconnect layer; Fig. 3D; [0046]) of an electrically conductive material and a second electrically conductive layer pattern (410; interconnect layer; Fig. 3D; [0046]) of an electrically conductive material deposited on respective sides (top and bottom) of the semiconductor substrate member (401) (Fig. 3D; [0042] – [0047]); 
wherein a trench or through-hole (409; through via; Fig. 3D; [0046]) is formed in the substrate (401) within the first region (as annotated on Fig. 3D) (Fig. 3D; [0042] – [0047]), and 
wherein the electrically conductive material is deposited at least on a bottom portion of the trench or on a sidewall of the through-hole (409) and electrically connected to one or both of the first conductive layer pattern (417) and the second conductive layer pattern (410) (Fig. 3D; [0046] – [0047]); and 
Note: Choutov teaches in para. [0046] that interconnect layers/traces 417, 410, together with through via 409 define a plurality of windings of a coil around magnetic core 415 to make an inductor. By repeating vias 409 and traces 417 and 410 in third dimension, multiple windings are built to achieve greater inductance.
a second region (as annotated on Fig. 3D) with an active semiconductor component (403; integrated active device IAD; Fig. 3D; [0042]) embedded in the semiconductor substrate member (401) by a semiconductor fabrication process (Fig. 3D; [0042] – [0047]); 
wherein each semiconductor substrate member (401, including all the active and passive components) is embedded in a single semiconductor substrate piece (combination of all active and passive devices in the substrate) by a semiconductor manufacturing process (Fig. 3D; [0042]).  
Note: Choutov teaches in para. [0042] that IPD device 402 containing capacitors and resistors and IAD device 403 containing FET switches and diodes (such as rectifier 101) are formed within the substrate 401 with known semiconductor processing techniques.
But Choutov fails to teach explicitly, wherein at least one of the semiconductor substrate member comprises pad portions on a top side and pad portions on a bottom side;
However, as annotated by the examiner on Fig. 1, both sides (switching node and one side of LED lamps 108) of inductor 107 are connected to the Pads for external connection. As an evident, Choutov teaches in para. [0043] that vias 406 are formed to connect pads of devices 402 and 403 to external surface. Thus, the through via 409 of passive device 415 would also be connected to Pads for electrical connection. Furthermore, in MPEP 2144.04 (VI) (B), it is stated that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus, with the above teaching of Choutov and MPEP 2144.04 (VI) (B), it would be obvious to a person with ordinary skill in the art, to add pad portions on a top side and pad portions on a bottom side of at least one of the semiconductor substrate member.

    PNG
    media_image1.png
    456
    732
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 10, the closest prior art, US 2011/0285302 A1 (Choutov), in combination with US 2005/0170554 A1 (Griglione) and US 9,966,186 B1 (Peng), fails to disclose, “the power converter according to claim 5, wherein an inductor winding circumscribes an inductor core which has an array of deep trenches laminated with a first layer of a magnetic material and a second layer of a non-magnetic material”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 12, the closest prior art, US 2011/0285302 A1 (Choutov), in combination with US 2005/0170554 A1 (Griglione) and US 9,966,186 B1 (Peng), fails to disclose, “the power converter according to claim 1, further comprising a capacitor formed by: a first capacitor member which comprises a conductive material deposited in first deep trenches extending from a first side of the semiconductor substrate; and a second capacitor member which comprises a conductive material deposited in second deep trenches extending from a second side of the semiconductor substrate”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,051,757 B1 (Pan) - An electronic package module is disclosed including a packaging box, multiple terminals, and a coil unit. The packaging box includes a mounting wall including a base surface, multiple protruding blocks disposed on the mounting wall, and multiple gaps each being located between adjacent two of the protruding blocks. The terminals are mounted to the mounting wall, and each have a welding section received in a corresponding one of the gaps and having a welding surface and a guiding surface bent from the welding surface. The coil unit includes multiple wires each having a connecting section connected to the welding surface and an extending section bent from the connecting section and abutting against the guiding surface.
2. US 2015/0303888 A1 (Yen) - A semiconductor device with an inductor-capacitor (LC) resonant circuit is disclosed including a first insulation layer, an inductor component, and a capacitor component. The inductor component includes a coil-conductor segment and two extension-conductor segments. The coil-conductor segment and the extension-conductor segments are located on a same surface of the first insulation layer, and the extension-conductor segments are coupled to two ends of the coil-conductor segment, respectively. The extension-conductor segments are arranged at an interval, and extend outwards relative to the coil-conductor segment.
3. US 2015/0115403 A1 (Song) - An integrated device is disclosed that includes a substrate, a first cavity through the substrate, and a toroid inductor configured around the first cavity of the substrate. The toroid inductor includes a set of windings configured around the first cavity. The set of windings includes a first set of interconnects on a first surface of the substrate, a set of though substrate vias (TSVs), and a second set of interconnects on a second surface of the substrate. The first set of interconnects is coupled to the second set of interconnects through the set TSVs. In some implementations, the integrated device further includes an interconnect material (e.g., solder ball) located within the first cavity. The interconnect material is configured to couple a die to a printed circuit board. In some implementations, the interconnect material is part of the toroid inductor.
4. US 2013/0187255 A1 (Wang) – A power inductor in silicon is disclosed including a magnetic core of magnetic material embedded in a silicon substrate, and a conductive winding having a plurality of turns, where adjacent turns of the conductive winding have a space therebetween, and where at least a portion of the magnetic core is encircled by the conductive winding In another embodiment, a DC to DC converter includes a PIiS, which includes a magnetic core of magnetic material embedded in a silicon substrate, a conductive winding having a plurality of turns, where at least a portion of the magnetic core is encircled by the conductive winding, and a cap layer of magnetic material disposed on at least one side of the silicon substrate. The DC to DC converter also includes an integrated circuit mounted on the cap layer of the power inductor in silicon.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/28/2022